 

Case 1:20-mc-00138-CM Document 3 Filed 03/13/20 Page 1 of 2.

Judge McMahon
UNITED STATES DISTRICT COURT :
SOUTHERN DISTRICT OF NEW YORK 20 MC 138
a ee ee ee ee nf x
SECOND AMENDED
IN RE: CORONAVIRUS/GOVID-19 PANDEMIC STANDING ORDER

M10-468

 

This Matter Relates To: Restrictions on
Visitors to Courthouses

  

     

Kees

MAR 13 2020

  
    

  

ones x

 

The Centers for Disease Control having advised people to take precautions in light of the
COYVID-19 virus (coronavirus) outbreak, and noting that the best way to prevent illness is to
avoid being exposed to this virus, it is hereby

ORDERED, effective immediately, that the following persons shall not enter any courthouse in
the Southern District of New York:

« Persons who, in the last 14 days, have been in any of the countries included in a Level 3.
or Level 2 Travel Health Notice regarding COVID-19 from the Centers for Disease
Control, and listed on signage at the entrance to each courthouse;

e Persons who reside or have had close contact with someone who has been in one of the
countries listed above within the last 14 days;

e Persons who have been asked to self-quarantine by any doctor, hospital or health agency;

« Persons who have been diagnosed with, or have had contact with, anyone who has been
diagnosed with COVID-19;
e Persons with fever, cough or shortness of breath.

Anyone attempting to enter in violation of these protocols will be denied entry by a Court
Security Officer.

If you have a scheduled appointment or you are otherwise required to appear at one of the
courthouses in the Southern District of New York, and you are unable to appear because of the
restrictions listed above, you should proceed as follows:

* Ifyou are represented by an attorney, please contact your attorney;

 

 

 

 
Case 1:20-mc-00138-CM Document 3 Filed 03/13/20 Page 2 of 2

If you are an attorney and you are scheduled to appear in court before a judge, please
coritact that chambers directly (contact information may be found in the judges’

Individual Practices);

If you are scheduled to meet with a Pretrial Services officer, please contact the office of
Pretrial Services at (212) 805-4300;

If you are scheduled to meet with a Probation officer, please contact the Probation office
at (212) 805-0040;

If you are a juror, please cofitact the Jury Department at (212) 805-0179;

For Court of Appeals matters, please contact Catherine Wolfe, Clerk of Court, at
(646) 584-2696;

For Bankruptcy Court matters, please cofitact Bankruptcy Court Services at
(212) 284-4040;

For District Court matters, please contact the Clerk of Court at (212) 805-0140;

For all other matters, please coritact the District Executive Office at (212) 805-0500.

These restrictions will remain in place temporarily until it is determined to be safe to remove
them. People who think they may have been exposed to COVID-19 should contact their
healthcare provider immediately.

SO ORDERED:
Dated: _March 13,2020. i,- P
New York, NY he Ie P aches eg
Colleen McMahon

Chief United States District Judge

 

 
